Citation Nr: 0842721	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-18 338	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
due to herbicide exposure and as secondary to service-
connected diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea (also 
claimed as breathing problems).

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2006, September 2006, and 
October 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
The veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

On October 17, 2008, the veteran submitted a statement to the 
RO indicating that he would like to withdraw his appeal to 
the Board.  The statement was forwarded to the Board, which 
received it on November 4, 2008, prior to the promulgation of 
a decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, the veteran submitted a statement to the RO on 
October 17, 2008, in which he indicated that he would like to 
withdraw his appeal to the Board and have no further action 
taken on his claims.  The statement was subsequently 
forwarded to the Board and was received on November 4, 2008, 
prior to the promulgation of a decision in the appeal.  As 
such, the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.   Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.





		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


